Citation Nr: 1630643	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-26 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the calculation of the combined disability rating of 60 percent for service-connected disabilities in the April 2012 rating decision was proper.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel





INTRODUCTION

The Veteran had active service from November 1974 to January 1993, as well as additional active service prior to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014 the Veteran withdrew his request for a Board hearing.  There are no outstanding hearing requests.  


FINDINGS OF FACT

1.  On August 18, 2010, when the 60 percent combined disability rating on appeal went into effect, the Veteran had service connection for six disabilities, separately evaluated as 50, 10, 10, zero (0), zero and zero percent disabling. 

2.  Under the governing regulatory provisions, where individual service-connected compensable disability ratings of 50, 10 and 10 percent have been assigned, a combined 60 percent evaluation for the Veteran's service-connected disabilities is to be awarded.


CONCLUSION OF LAW

The calculation of the 60 percent combined disability rating in the April 2012 rating decision was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)), prescribes VA's duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence VA will obtain, and of the claimant's responsibilities with regard to obtaining evidence, and it also prescribes VA's duties to help a claimant obtain relevant evidence, duties collectively referred to as the "duty to assist."  However, there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.

The April 2012 rating decision on appeal granted the Veteran an increased rating of 10 percent for fracture of the right medial malleolus, effective from August 18, 2010. 

The April 2012 rating decision listed the Veteran's combined disability compensation as 10 percent from February 1, 1993 and 60 percent from August 18, 2010. 

In May 2012, the Veteran submitted correspondence stating that he disagreed with the combined evaluation for all service-connected disabilities.  He asserted that his combined rating should be 70 percent.  He pointed out that he had a 50 percent rating for PTSD, a 10 percent rating for tinnitus, and a 10 percent rating for fracture, right medial malleolus. 

As an initial matter, based on the foregoing procedural summary, the Board does not interpret the Veteran's May 2012 Notice of Disagreement to be a disagreement with the disability ratings assigned for his individual service-connected disabilities.  The Veteran specifically voiced disagreement only with the calculation of his combined 60 percent disability rating, made effective from August 18, 2010.  Further, the July 2014 Statement of the Case (SOC) (in response to which the Veteran filed his substantive appeal) addressed only the method by which the Veteran's combined disability rating was calculated. 

As noted above, the Veteran contends that the calculation of his combined disability rating for his service-connected disabilities in the April 2012 rating decision was incorrect, and that his combined disability rating should be 70 percent rather than the 60 percent assigned therein. 

At the time of the April 2012 rating decision, service connection was in effect for PTSD, evaluated as 50 percent disabling from August 18, 2010; tinnitus, evaluated as 10 percent disabling from February 1, 1993; fracture, right medial malleolus, evaluated as 10 percent disabling from August 18, 2010; right index finger dislocation, evaluated as noncompensable; hearing loss, evaluated as noncompensable; and tonsillectomy, evaluated as noncompensable.  His combined disability rating was calculated at 60 percent from August 18, 2010.

The governing laws and regulations provide that disability ratings shall be based on reductions in earning capacity resulting from specific injuries or combinations of such injuries.  The schedule is constructed so as to provide 10 grades of disability and no more, from noncompensable to 100 percent, upon which payments of compensation shall be based.  38 U.S.C.A. § 1155 (West 2014).

Disability percentages are not added to arrive at the level of disability.  To do so would result in the anomalous result of combined percentages greater than 100 percent.  For example, if percentages were added, then a person with two disabilities, one rated 60 percent and one rated 50 percent, would have a combined rating of 110 percent.  Such a result is contrary to the regulatory requirements for the payment of VA benefits.  

Rather, combined ratings are arrived at by using a formula to calculate the degree of disability caused by a service-connected disorder based on the consideration of the efficiency of the individual as a whole, as affected first by his or her most disabling condition, then by the less disabling conditions, if any, in the order of their severity.  VA uses the Combined Ratings Table (Table) set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veteran's service-connected disabilities.

In this case the Veteran has three service-connected disabilities that are compensable in nature.  They are PTSD that is 50 percent disabling, tinnitus that is 10 percent disabling, and right medial malleolus fracture that is 10 percent disabling.  To calculate the combined evaluation for the Veteran's compensable service-connected disabilities, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability.  Next, the degree of the first disability (50 percent) is read in the left column of the Table and the degree of the second disability (10 percent) is read in the top row of the Table.  The figure that appears in the space where the column and row intersect (55 percent) represents the combined value of the two.  Then, the combined value of the first two disabilities (55 percent) is combined in the Table with the degree of the third compensable disability (10 percent).  The combined value for the three disabilities will be found in the space where the column and row intersect, and in this case the Table reveals that 55 percent and 10 percent intersect at a combined rating of 60 percent.     

The statute and regulations governing the use of the ratings schedule are clear, and the RO has correctly determined the combined rating.  As such, there is no basis upon which to overturn the currently assigned 60 percent combined evaluation.  As the Court noted in Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), where the law is dispositive of the issue on appeal, the claim lacks legal merit.  



							(CONTINUED ON NEXT PAGE)


 
ORDER

The calculation of the combined disability rating of 60 percent for service-connected disabilities in the April 2012 rating decision was proper, and the request for a higher combined disability rating is denied. 



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


